Exhibit 99.1 Wilhelmina International, Inc. Reports Third Quarter 2009 Financial Results DALLAS, Nov. 17 /PRNewswire-FirstCall/ Wilhelmina International, Inc. (OTC Bulletin Board: WHLM) (the “Company”) today reported total revenues of $9.4 million and $22.8 million during the three and nine months ended September 30, 2009, respectively, compared to $0 during the three and nine months ended September 30, 2008. The net loss applicable to common stockholders was $328,000 or $0.00 per fully diluted share and $1.9 million or $0.02 per fully diluted share, for the three and nine months ended September 30, 2009, respectively, compared to a net loss of $21,000 or $0.00 per fully diluted share and $48,000 or $0.00 per fully diluted share during the three and nine months ended September 30, 2008. The net loss for the three months ended September 30, 2009 includes before tax charges of $490,000 for amortization of intangible assets and depreciation, $276,000 for corporate overhead and $13,000 for acquisition transaction costs.The net loss for the nine months ended September 30, 2009 includes before tax charges of $1.2 million for amortization of intangible assets and depreciation, $885,000 for corporate overhead and $673,000 for acquisition transaction costs. The Company completed the acquisition of Wilhelmina International, Ltd. and affiliated companies (collectively, the “Wilhelmina Companies”) on February 13, 2009 and, therefore, recorded revenues and expenses of the Wilhelmina Companies for the period from February 13, 2009 through September 30, 2009, in its statements of operations for the three and nine months ended September 30, In an effort to provide investors with additional information regarding the Company’s results of operations, the Company is disclosing the unaudited pro forma financial information and discussion below relating solely to the Wilhelmina Companies, which does not take into account any amounts attributable to the Company’s operations at the holding company level during such periods, including corporate overhead, amortization of intangibles, acquisition transaction costs and interest expense and income.Certain adjustments have been made to the historical information for the three and nine months ended September 30, 2008 to adjust for expenses incurred by the Wilhelmina Companies in connection with the acquisition of the Wilhelmina Companies. Such information and discussion should be read in conjunction with the Unaudited Interim Condensed Consolidated Financial Statements of the Company and the notes thereto included in the Company’s Form 10-Q for the period ended September 30, 2009 and Form 10-K for the period ended December 31, 2008, as amended.The unaudited pro forma information and discussion below is not necessarily indicative of the current or future financial position or operating results of the Company. The following table provides unaudited pro forma financial information (in thousands), with adjustments as discussed above, relating solely to the Wilhelmina Companies for the three and nine months ended September 30, 2009 and 2008, as if the acquisition had occurred at the beginning of the respective periods and was consummated on the same terms. Three months ended September 30 Nine months ended September 30 2009 2008 2009 2008 Total revenues $ 9,385 $ 10,119 $ 27,244 $ 30,267 Model costs 6,527 7,152 19,092 20,945 Revenues net of model costs 2,858 2,967 8,152 9,322 Operating expenses: Salaries and service costs 1,756 1,970 5,493 5,502 Office and general expenses 629 541 1,866 1,885 Pro forma operating income $ 473 $ 456 $ 793 $ 1,935 During the three months ended September 30, 2009, gross billings, which represent amounts billed to customers and are an important business metric that ultimately drives revenues, profits and cash flows, of the Wilhelmina Companies decreased $1.9 million, or 15.8%, to $10.0 million, compared to $11.9 million during the three months ended September 30, 2008.During the nine months ended
